Citation Nr: 1455063	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of a reduction from a 10 percent rating to a noncompensable rating for bilateral hearing loss, effective November 1, 2011.  

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran's hearing loss has improved under the ordinary conditions of life and work.  


CONCLUSION OF LAW

The criteria for a reduction of a 10 percent rating to a noncompensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.334. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable disposition of the appeal of the reduction of the rating for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

In an August 2009 rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss based on findings from an August 2009 QTC audiological evaluation.  A 10 percent rating was assigned effective April 30, 2009.  In March 2011, the Veteran filed a claim for an increased rating.  In April 2011, the Veteran was afforded a QTC audiological evaluation and in June 2011, the Veteran was afforded a VA audiological evaluation.  On the basis of the findings from these latter two evaluations, the Veteran's rating for bilateral hearing loss was reduced to 0 percent (i.e. noncompensable) effective November 1, 2011.  

While some of the April 2009 and June 2011 examination findings do show improvement in some hearing testing results, particularly the June 2011 puretone threshold averages, the Board must also consider whether these findings actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413, 420 (1993).   In this regard, a June 2009 letter from a co-worker indicates that he had been working with the Veteran on construction sites with the Veteran serving as a "cut man" (i.e. an individual who provides precisely cut materials for carpenters to install).  The co-worker noted that it was necessary for the instructions for cutting these materials to be explicit and correct and that there was a significant communication problem between the carpenters working on the roofs of the sites and the Veteran cutting materials on the ground.  In short, the Veteran's inability to properly hear instructions had resulted in safety and efficiency issues and had affected his reputation as a "craftsman."  Similarly, in a December 2012 letter, a worksite foreman noted that he had worked with the Veteran for a little over a year and in that time, he had noticed that he had had to speak louder and louder to the Veteran in order to receive a response.  Also, if the Veteran was approximately 50 feet or more away and not looking in the foreman's direction, he had to use a flashlight to get his attention.   Additionally, he sometimes had to use hand signals to get the Veteran's attention.  

The June 2011 VA examiner concluded that the Veteran's hearing loss had no significant effects on his occupation but it does not appear that the examiner considered the problems raised by the statements of the Veteran's co-workers.  Additionally, at the earlier April 2011 QTC examination, the examiner did indicate that the effects of the hearing loss on the Veteran's usual occupation and daily activity were that he would have difficulty hearing and understanding speech.  Further, this examiner made these identical findings during the August 2009 QTC examination.  Thus, comparing the single negative finding of the June 2011 VA examiner with the findings of the QTC examiner and the reports of the Veteran's co-workers, the Board finds that the evidence is at least equally balanced towards the Veteran not actually experiencing improvement in the ability to function under the ordinary conditions of life and work.  Accordingly, the criteria for a reduction of a 10 percent rating to a noncompensable rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.102, 3.344; Brown, 5 Vet. App. 413, 420 (1993).  


ORDER

The reduction from a 10 percent rating to a noncompensable rating for bilateral hearing loss was not proper and the 10 percent rating is restored.  


REMAND

In his October 2011 notice of disagreement, the Veteran stated that he had an upcoming appointment with the Hearing Clinic of Oklahoma City to provide evidence that his hearing loss was more severe that what was shown on his VA examinations.  On remand, the Veteran's records from this facility should be obtained.  

In addition, the Veteran's records from the Deaconess ENT Clinic should be obtained.  This should include clarification of the private audiologist record dated June 2, 2011.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).

As the case must be remanded for the above reasons, the Veteran should also be afforded an updated VA audiological evaluation, and his recent VA treatment records should be obtained.  

Finally, in his July 2012 Form 9 the Veteran requested a Board hearing in Washington, D.C.  That hearing was scheduled for April 2013.  However, in March 2013 correspondence, the Veteran indicated that he was not able to attend the scheduled hearing.  He noted that did not have the financial resources to travel to the hearing and that his wife was currently hospitalized.  He also indicated that he would await notification as to whether the hearing could be rescheduled.  On remand, the RO should explain to the Veteran that he has the option of having a Board hearing at the Muskogee RO in front of a Veterans' Law Judge from the Board, either in-person or via videoconference, rather than traveling to Washington, D.C. for a hearing.  If the Veteran indicates that he wants a hearing before the Board at the RO, he should be scheduled for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2011.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Hearing Clinic of Oklahoma City, to include, but not limited to, any audiological evaluation conducted since October 2011.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Deaconess ENT Clinic.  Also, ask that the treatment provider who performed the June 2, 2011 audiogram to state: (a) whether he/she is a state-licensed audiologist; (b) whether the speech discrimination result reported was the Maryland CNC controlled speech discrimination test; and (c) whether a puretone audiometry test was conducted.

4.  After the treatment records have been obtained, schedule the Veteran for a VA audiological examination. The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. The examiner should identify bilateral auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

In addition, the examiner should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Readjudicate the claim for an increased rating for hearing loss.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

6.  Explain to the Veteran his options for having a hearing before the Board, i.e., a hearing at the RO (either in-person or via videoconference) or in-person in Washington, D.C.  If the Veteran indicates that he wants a hearing before the Board at the RO, schedule him for an appropriate hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


